Citation Nr: 1534948	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-33 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for lumbar radiculopathy of the left lower extremity.

2. Entitlement to an earlier effective date for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran had active service from December 1968 to July 1973, November 1976 to November 1978, and October 1979 to September 1993. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran timely appealed this issue to the Board.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in October 2013 by the undersigned Veterans Law Judge (VLJ). A transcript is associated with the claims file.

In a March 2014 decision, the Board denied the claim currently on appeal.  The Veteran appealed the Board's denial to the Court.  In a September 2014 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the March 2014 Board denial of the claim currently on appeal and remanded the claim to the Board for compliance with directives specified by the Joint Motion.  The other decisions addressed in the Board's March 2014 decision were left undisturbed by the Court. 

In March 2014, the Board also remanded the issues of entitlement to service connection for prostatitis, entitlement to service connection for a left hip disorder, entitlement to service connection for diabetes mellitus, type 2, and entitlement to TDIU, to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  To date, this development has not been completed and the issues have not been certified back to the Board.  Thus, these issues are not currently on appeal before the Board.

Most recently, in a December 2014 decision, the Board granted an initial rating of 20 percent, but no higher, for lumbar radiculopathy of the left lower extremity.  (The RO effectuated this grant in a January 2015 rating decision).  The Veteran appealed this determination to the Court.  In a June 2015 Order, the Court granted the parties' JMR, which noted that the Board had incorrectly applied the law when it misstated the rating criteria listed in 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (pertaining to ratings in excess of 20 percent).  The Board's favorable determination that at least a 20 percent rating was warranted was not disturbed.  

A review the record discloses that the RO issued a decision in June 2015, wherein it granted service connection for PTSD, and assigned a 70 percent rating, effective May 13, 2008.  The Veteran submitted a Notice of Disagreement (NOD) in June 2015, contesting the effective date for the award of service connection for PTSD.  The RO has not issued a Statement of the Case (SOC) that addresses this matter.  Therefore, the Board directs that the RO issue a SOC, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2014) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

The issue of entitlement to an earlier effective date for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Lumbar radiculopathy of the left lower extremity is comparable to no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met in any period during the appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

Upon receipt of a complete or substantially complete application, VA has a duty to notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

A letter sent in May 2008 satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in a May 2013 supplemental statement of the case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations. 38 U.S.C.A. § 5103A.  The duty to assist has also been met.  The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained. See 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Virtual VA and VBMS records were reviewed.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran was afforded VA examinations and VA medical opinions pertinent to the issue on appeal have been obtained.  The reports of those evaluations contain all findings needed to properly evaluate his disability. 38 C.F.R. § 4.2 (2014).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in May 2013.  Thus, there is no duty to provide further medical examination on the claim on appeal. See VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims (Court) recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) (2014) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of: (1) the duty to fully explain the issues; and, (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issue on appeal.  Although the VLJ did not specifically note the element that was lacking to substantiate the claim (i.e., current severity of the service-connected disability), the testimony of the Veteran, to include the questions posed by his accredited representative, demonstrated that he had actual knowledge of the element necessary to substantiate the claim.  Moreover, as detailed below, the Veteran received adequate notification as to the elements necessary to substantiate his claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486 .



Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Historically, the RO granted service connection for lumbar radiculopathy of the left lower extremity in a December 2009 decision and assigned a 10 percent rating, effective May 21, 2009.  The Veteran appealed the initial rating assigned therein.  As noted, in December 2014, the Board granted an initial 20 percent rating, but no higher, under DC 8520 (also effective May 21, 2009); this grant was effectuated in a January 2015 rating decision.  The Veteran appealed the Board's December 2014 decision to the Court.  In a June 2015 Order, the Court granted the parties' JMR, which noted that the Board had incorrectly applied the law when it misstated the rating criteria listed in 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (pertaining to ratings in excess of 20 percent).  The Board's favorable determination that at least a 20% rating was warranted remained undisturbed.  Accordingly, based on the procedural history outlined above, the appropriate question before the Board is whether a rating in excess of 20 percent for left lower extremity radiculopathy is warranted.  

The Veteran's service-connected lumbar radiculopathy of the left lower extremity is currently rated as 20 percent disabling under 38 C.F.R. § 4.124a, DC 8520.  

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. DC 8520 provides the rating criteria for paralysis of the sciatic nerve, where complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate or a 10 percent evaluation if it is mild. 38 C.F.R. § 4.124a, DC 8520 (2014).

The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.  It should be noted that use of terminology such as "severe," although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.123. 

The Veteran was afforded a VA examination in May 2009.  At the examination, the Veteran reported "occasional" radiation of his lumbar pain to his left leg.  He reported that he "basically" avoids all walking.  The Veteran reported that he was currently employed.  The motor examination was normal; however, a sensory examination revealed impaired sensation on the left lower extremity.  Knee jerk was 1+ and ankle jerk was absent on the left.  The Veteran was diagnosed with clinical evidence of a left lumbar radiculopathy.  The examiner did not comment on the severity (mild, moderate, severe) of the left lumbar radiculopathy.

The Veteran was afforded a VA spinal examination in October 2010.  At the examination, the Veteran reported radiation of pain into his left leg, but the pain was not in any specific anatomic distribution or dermatomal distribution.  The Veteran stated that the pain affected his ability to walk in that he could only walk for short distances before he had to rest.  The Veteran was currently employed.  The examination revealed 5/5 (normal) on the motor examination of the bilateral lower extremities, normal deep tendon reflexes, and normal sensation.  The examiner did not comment on the severity (mild, moderate, severe) of the left lumbar radiculopathy.

The Veteran was afforded a VA neurological examination in October 2010.  At the examination, the Veteran complained of low back pain that radiated down the left lower extremity to the left ankle "at times."  The examiner noted that the Veteran could walk without difficulty at the examination.  Straight leg raises at the examination did not elicit a sciatic type of radiating pain.  Deep tendon reflexes were 1+ in both knees and absent in both ankles.  Vibratory sensation was decreased distally on the Veteran's toes.  Pin prick and light touch were normal, and strength was good on the lower extremities.  The examiner stated that there was no evidence of lumbar radiculopathy. 

The Veteran was afforded another VA muscle and back examination in May 2013. At the examination, muscle strength testing was 5/5 (normal), and his reflexes of the left ankle and knee were 2+ (normal).  The Veteran's sensory examination was also normal.  The Veteran's straight leg raises on the left leg were negative.  The examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner found that the Veteran did not have any other neurologic abnormalities or findings related to his thoracolumbar spine disability.

At his October 2013 Board hearing, the Veteran testified that he had pain and numbness of his left leg that affected his ability to sit for prolonged periods.  He had to buy a special chair for the office.  He indicated that his radiculopathy affected most things he did. See Board hearing transcript, page 24.  At his Board hearing, the Veteran also testified to shooting pain radiating from his left hip down his entire left leg, which made it difficult for him to stand on that leg. Id. at 4.

In this case, the preponderance of the evidence indicates that the Veteran's lower left extremity radiculopathy manifests in no more than moderate incomplete paralysis.  The record shows that the Veteran experiences occasional pain and numbness in the left lower extremity; intermittent sensory disturbances extending down the left leg to his foot; and diminished reflexes of the left ankle and knee, evidenced on no more than two occasions. 

His radiculopathy, however, has not been productive of muscle atrophy, paralysis, a loss of strength, or a consistent showing of decreased reflexes.  Other than the two occasions on which decreased/absent ankle and knee reflexes were noted, deep tendon reflexes and motor strength findings have been recorded as normal.  Notably, the October 2010 and May 2013 VA examiners expressly indicated that there was no evidence of lumbar radiculopathy present. (Emphasis added).  Simply stated, none of the aforementioned findings indicate a moderately severe disability picture.  

In sum, the Board finds that the Veteran's left lower extremity radiculopathy disability has not manifested symptoms that can be consistent with moderately severe disability which would warrant an increased (40 percent) rating under Diagnostic Code 8520.  Thus, an initial rating in excess of 20 percent for moderately severe radiculopathy of the left lower extremity is not warranted. 38 C.F.R. § 4.124a, DC 8520.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's lumbar radiculopathy of the left lower extremity, but finds none are raised by the medical evidence.

Other considerations

In making the aforementioned determination, the Board has considered the Veteran's lay statements and testimony.  The Veteran is competent to report his observations with regard to the severity of his radiculopathy. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the evaluations assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's general lay assertions, as they are objective findings based on thorough examinations of the Veteran's symptomatology.

The claim has also been reviewed with consideration of whether staged ratings would be warranted.  The evidence shows no distinct periods of time when his symptoms have varied to such an extent that a rating in excess of the currently assigned rating would be warranted for under any diagnostic code. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2014); Fenderson, supra. 

Finally, in exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) (2014), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.

The Board finds that the rating criteria contemplate the Veteran's lumbar spine disability.  Indeed, a comparison between the level of severity and symptomatology of the lumbar radiculopathy of the left lower extremity with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain and numbness of his left leg that affects his ability to sit for prolonged periods.  He had to buy a special chair for the office.  He indicated that his radiculopathy affects most things he did.  He also testified to shooting pain radiating from his left hip down his entire left leg, which makes it difficult for him to stand on that leg.  The Veteran's symptoms of pain, numbness, and weakness of the left leg were considered in assigning him his current disability rating of 20 percent, as these symptoms were found to cause his service-connected disability to be best characterized as moderate.  However, even with consideration of these symptoms, the findings at the Veteran's VA examinations were not severe enough to warrant a higher disability rating of 40 percent.  Thus, the Veteran's symptoms of pain, numbness, and weakness of the left leg were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards. See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted. Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability was raised by the record and added to the appeal by the Board in the March 2014 decision.  The TDIU issue was then remanded by the Board and the remand development has not yet been completed.  Therefore, consideration of a TDIU is not warranted by the Board at this time. 



ORDER

An initial rating in excess of 20 percent for left lower extremity radiculopathy is denied.


REMAND

Manlincon Remand

The Veteran has raised a Manlincon issue with regard to the effective date assigned for the award of PTSD. See Manlincon v. West, 12 Vet. App. 238 (1999). 

The RO granted the above-cited claim in a June 2015 rating decision and assigned an effective date of May 13, 2008.  In June 2015, the Veteran filed a Notice of Disagreement with the effective date of the grant of service connection for PTSD.  This constituted a timely Notice of Disagreement initiating an appeal of this additional claim. 38 C.F.R. § 20.201 (2014). 

To date, the Veteran has not been provided a Statement of the Case or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it.  A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board. See Manlincon, 12 Vet. App. at 238 


Accordingly, the case is REMANDED for the following action:

Furnish the Veteran with a Statement of the Case (SOC) pertaining to the issue of entitlement to an earlier effective date for the grant of service connection for PTSD. 

Also advise him that, upon receipt of this SOC, he still needs to file a substantive appeal (VA Form 9 or equivalent statement) in response to complete the steps necessary to perfect his appeal of this additional claim to the Board.  

If, and only if, he perfects an appeal by the submission of a timely substantive appeal should this claim be returned to the Board for further appellate review. 38 C.F.R. §§ 20.202, 20.302, etc. (2014). 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


